[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1914

                       GENE SCHOFIELD,

                    Plaintiff, Appellant,

                              v.

                  JAMES BROWN, ETC., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O'Toole, Jr., U.S. District Judge]                                                                   

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Gene Schofield on brief pro se.                          
Ann Pauly, Richmond,  Pauly &amp; Ault and  Leon Friedman on brief for                                                                 
appellees James Brown and Polygram Records, Inc.
Leonard  L. Lewin,  Michael N.  Sheetz,   and  Gadsby &amp;  Hannah on                                                                           
brief for appellees Dynatone Publishing Co. and Rightsong Music, Inc.

                                         

                       February 5, 1998
                                         

     Per Curiam.   This is an appeal from  a summary judgment                           

dismissing  appellant's  claims  of  copyright  infringement.

Reviewing the  judgment de novo,  in light of the  briefs and                                           

the record, we  agree with the district  court's analysis and

affirm  substantially for  the  reasons  set  forth  in  that

court's Memorandum and Order of  June  11, 1997.  See Loc. R.                                                                 

27.1.   We also  see no  abuse of discretion  in the  court's

alternative  ruling on  the  defense of  laches,  nor in  the

multiple procedural rulings which appellant assigns as errors

on appeal. 

      Affirmed.                          

                             -2-